Citation Nr: 1614405	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2010 hearing conducted via videoconference.  A transcript of the hearing is of record. 

The Board previously remanded the claim in May 2010 and again in May 2014 for additional development.  It now returns to the Board for further review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim regrettably must be remanded again, due to inadequacy of the prior remand development, as discussed below.  The Board expresses its sincerest apologies to the Veteran.  

The Board in May 2014 remanded the claim for a new examination and a medical opinion addressing whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by his service-connected schizophrenia.  

The Veteran was afforded this VA examination in June 2014.  Unfortunately, the examiner did not provide an adequate opinion addressing the questions posed.  The examiner instead only concluded that it was "less likely as not that his [erectile dysfunction] is related to his schizophrenia or its treatment."  The question of aggravation was thus not clearly addressed.  Adjudication of claims of secondary service connection must consider aggravation of the claimed disability by the service-connected disability.  See 38 C.F.R. § 3.310 (2015).  This omission by the examiner constitutes a substantial failure to comply with the terms of the Board's May 2014 remand, requiring return of the case for fulfilment of the incomplete development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Remand for an addendum opinion is thus required.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain a supplemental medical opinion from the examiner who conducted the June 2014 VA examination.  If the June 2014 VA examiner is no longer available, then the Veteran should be afforded a new VA examination altogether.
 
Following a review of the record, the VA examiner must provide opinions answering the following two distinct questions:

(A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected schizophrenia caused his erectile dysfunction? 

(B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected schizophrenia aggravated (permanently increased the severity of beyond its natural course) the Veteran's erectile dysfunction?

The examiner must provide a detailed rationale (an explanation based on medical findings, evidence of record, and medical knowledge) for each opinion expressed.  If an opinion cannot be provided on a medically sound basis (without resorting to medically unsupported speculation) then the examiner should so state, and should provide a clear explanation why this is so.  

2.  After completing the above development and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




